DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims in the application have been amended as follows:

1. (Currently Amended) A tire anti-theft system which prevents tires mounted on a vehicle from being stolen, the tire anti-theft system comprising: 
a transmitter attached to a tire and configured to transmit tire ID information for identifying the tire; 
a first database configured to store vehicle ID information for identifying a vehicle and rightful tire ID information which is tire ID information of a rightful tire mounted on the vehicle in association with each other; 
a second database configured to store tire ID information of the tire and tire status information indicating whether or not the tire identified with the tire ID information is a stolen tire in association with each other; and 
a vehicle control apparatus mounted on a vehicle to be controlled and configured to control the vehicle to be controlled, wherein the vehicle control apparatus comprises: 
a reader configured to perform near field communication with the transmitter attached to the tire mounted on the vehicle to be controlled, to acquire the tire ID information transmitted by the transmitter; and 
a controller configured to, in a case where the reader cannot acquire the rightful tire ID information, determine that the tire identified with the 
in a case where the reader acquires the tire ID information, the controller refers to the second database, and if the information indicating that the tire identified with the tire ID information is a stolen tire is stored as the tire status information in association with the tire ID information, the controller restricts operation of the vehicle to be controlled.
2. (Previously presented) The tire anti-theft system according to claim 1, wherein: 
the second database further stores vehicle ID information of a vehicle in which information indicating that the tire identified with the tire ID information is a stolen tire is registered as the tire status information in association with the tire ID information; and 
in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller provides information regarding the vehicle to be controlled to the vehicle control apparatus mounted on the vehicle identified with the vehicle ID information stored in the second database in association with the tire ID information.
3. (Previously presented) The tire anti-theft system according to claim 1, wherein, in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller issues an alarm to surroundings of the vehicle to be controlled.
4. (Previously presented) The tire anti-theft system according to claim 1, wherein, in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller provides information regarding the vehicle to be controlled to a predetermined institution.
5. (Currently Amended) The tire anti-theft system according to claim 1, further comprising a third database configured to store the vehicle ID information and a contact information of an owner of a vehicle identified with the vehicle ID information in association with each other, wherein in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller notifies that the tire identified with the tire ID information is a stolen tire to the contact information stored in the third database in association with the vehicle ID information of the vehicle to be controlled.
6. (Currently Amended) A vehicle control apparatus which is mounted on a vehicle to be controlled and is configured to control the vehicle to be controlled, the vehicle control apparatus comprising: 
a reader configured to perform near field communication with a transmitter which is attached to a tire mounted on the vehicle to be controlled and which transmits tire ID information for identifying the tire, to acquire the tire ID information transmitted by the transmitter; and 
a controller configured to, in a case where the reader cannot acquire rightful tire ID information stored in a first database in association with vehicle ID information of the vehicle to be controlled, determine that the tire identified with the association with each other, the second database being configured to store tire ID information for identifying a tire and the tire status information indicating whether or not the tire identified with the tire ID information is a stolen tire in association with each other,
wherein in a case where the reader acquires the tire ID information, the controller refers to the second database, and if the information indicating that the tire identified with the tire ID information is a stolen tire is stored as the tire status information in association with the tire ID information, the controller restricts operation of the vehicle to be controlled.
7. (Currently Amended) A vehicle control method for controlling a vehicle to be controlled, the method comprising: 
a step of, by a reader configured to perform near field communication with a transmitter which is attached to a tire mounted on a vehicle to be controlled and which transmits tire ID information for identifying the tire, acquiring the tire ID information transmitted by the transmitter; 
a step of, in a case where the reader cannot acquire rightful tire ID information stored in a first database in association with vehicle ID information of the vehicle to be controlled, determining that the tire identified with the association with each other, the second database being configured to store tire ID information for identifying a tire and the tire status information indicating whether or not the tire identified with the tire ID information is a stolen tire in association with each other; and 
a step of, in a case where the reader acquires the tire ID information, referring to the second database, and if the information indicating that the tire identified with the tire ID information is a stolen tire is stored as the tire status information in association with the tire ID information, restricting operation of the vehicle to be controlled.
8. (Previously presented) The tire theft monitoring system according to claim 2, wherein, in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller issues an alarm to surroundings of the vehicle to be controlled.
9. (Previously presented) The tire theft monitoring system according to claim 2, wherein, in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller provides information regarding the vehicle to be controlled to a predetermined institution.
10. (Currently Amended) The tire theft monitoring system according to claim 2, further comprising a third database configured to store the vehicle ID information and a contact information of an owner of a vehicle identified with the vehicle ID information in association with each other, wherein in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller notifies that the tire identified with the tire ID information is a stolen tire to the contact information stored in the third database in association with the vehicle ID information of the vehicle to be controlled.
11. (Previously presented) The tire theft monitoring system according to claim 3, wherein, in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller provides information regarding the vehicle to be controlled to a predetermined institution.
12. (Currently Amended) The tire theft monitoring system according to claim 3, further comprising a third database configured to store the vehicle ID information and a contact information of an owner of a vehicle identified with the vehicle ID information in association with each other, wherein in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller notifies that the tire identified with the tire ID information is a stolen tire to the contact information stored in the third database in association with the vehicle ID information of the vehicle to be controlled.
13. (Currently Amended) The tire theft monitoring system according to claim 4, further comprising a third database configured to store the vehicle ID information and a contact information of an owner of a vehicle identified with the vehicle ID information in association with each other, wherein in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller notifies that the tire identified with the tire ID information is a stolen tire to the contact information stored in the third database in association with the vehicle ID information of the vehicle to be controlled.
14. (Previously presented) The tire theft monitoring system according to claim 8, wherein, in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller provides information regarding the vehicle to be controlled to a predetermined institution.
15. (Currently Amended) The tire theft monitoring system according to claim 8, further comprising a third database configured to store the vehicle ID information and a contact information of an owner of a vehicle identified with the vehicle ID information in association with each other, wherein in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller notifies that the tire identified with the tire ID information is a stolen tire to the contact information stored in the third database in association with the vehicle ID information of the vehicle to be controlled.
16. (Currently Amended) The tire theft monitoring system according to claim 14, further comprising a third database configured to store the vehicle ID information and a contact information of an owner of a vehicle identified with the vehicle ID information in association with each other, wherein in a case where the information that indicates that the tire identified with the tire ID information is a stolen tire is stored in the second database as the tire status information in association with the tire ID information acquired by the reader, the controller notifies that the tire identified with the tire ID information is a stolen tire to the contact information stored in the third database in association with the vehicle ID information of the vehicle to be controlled.

The following is an examiner’s statement of reasons for allowance: the prior arts teach detecting theft of vehicle tires and tracking the location of the stolen tires, but none of the prior arts further teach or suggest a tire anti-theft system further comprising the limitations as presented in claims 1, 6, or 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170057461 A1 teaches a system and method for anti-theft and tracking of automobile and automobile wheels. The system comprises of an alert and tracking device (105) installed on the inside of an air stem of a wheel along with tyre pressure monitor system (TPMS), wherein the alert and tracking device (105) detects and alerts of theft when there is an unauthorized movement such as lifting, tampering, removal of the wheel and also tracks and monitors the position of the stolen wheel. The system further comprises of a remote tracking application (111) to control and track the stolen wheel from the remote location.
US 20200001828 A1 teaches a system (10) for theft protection for vehicle wheels (16) of a vehicle (14), having a database server (12) for managing vehicle wheel identification data (ID.sub.S, ID.sub.W) identifying vehicle wheels (16) and a controller (18), wherein the controller (18) has a communication connection to the database server (12) via a communication network (N), wherein the vehicle wheels (16) of the vehicle (14) are each equipped with an electronic wheel unit (20) for transmitting vehicle wheel identification data (ID.sub.S, ID.sub.W), respectively identifying the vehicle wheel (16) in question, to the controller (18), and wherein the controller (18) is designed to transmit the vehicle wheel identification data (ID.sub.S, ID.sub.W), transmitted by the electronic wheel units (20) of the vehicle wheels (16), to the database server (12) via the communication network (N).
US 20090284357 A1 teaches an alarm system for automotive wheel rims includes a magnet mounted to each wheel rim mounted substantially at the wheel rim's central axis. Each wheel hub includes a magnetic field sensor for sensing the movement of an adjacent magnet. Each magnetic field sensor is connected to a central processor for transmitting an alarm signal in the event that an adjacent magnet has moved indicating that a wheel rim has been displaced. The central processor triggers an audible or visual alarm alerting persons that a wheel rim has been removed without authorization.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689